Citation Nr: 9930210	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-33 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation of muscle defect, 
left thigh, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decisions of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for muscle defect, left thigh and 
bilateral hearing loss to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  Muscle defect of muscle group XIV of the left thigh is 
manifested by no more than moderate muscle injury.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.55, 4.7, 4.56, 4.73, 
Diagnostic Code 5314 (1998).  

2.  Hearing loss disability is manifested by an average pure 
tone threshold of 33.75 decibels on the right and 43.33 
decibels on the left.  Discrimination ability is 100 percent 
correct on the right and 92 percent correct on the left.


CONCLUSIONS OF LAW

1.  Muscle defect of muscle group XIV of the left thigh is no 
more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.73, Diagnostic Code 5314 
(1999).  

2.  Bilateral hearing loss disability is no more than 0 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic Code 6100 (1998 and 
Amendment 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his muscle defect, 
left thigh and bilateral hearing loss are more severe in 
nature than currently evaluated and that consequently he is 
entitled to increased disability evaluations.  

The veteran's claims for increased evaluations for muscle 
defect, left thigh and bilateral hearing loss disabilities 
are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, his assertion that his 
service-connected disabilities have worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Although the Board has considered all the evidence of record, 
the most probative evidence of the degree of the current 
impairment is that evidence generated in proximity to the 
claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  See 38 U.S.C.A. § 5110 (West 1991) governing 
effective dates of increased evaluations.

A June 1981 rating decision granted service connection for 
muscle defect, left thigh and bilateral hearing loss.  Both 
disabilities were rated as noncompensable under diagnostic 
codes 5314; muscle defect left thigh and 6297 defective 
hearing.  In a rating decision dated October 1991 the 
evaluation for muscle defect, left thigh was increased to 10 
percent under diagnostic code 5314.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

I.  Muscle Defect, Left Thigh

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55 (a).  

The veteran has been rated under Diagnostic Code 5314 for 
rating muscle injuries involving muscle group XIV.  The 
standards for evaluating muscle disabilities and applying the 
rating criteria for muscle injuries changed in July 1997.  
The rating criteria remained the same.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110; DeSousa v. Gober, 10 
Vet. App. 461 (1997).  Thus, the Board will lie out both the 
pre-July 1997 criteria and the post- July 1997 criterion 
pertinent part for the benefit of comparing the two.  

Under Diagnostic Code 5314 muscle group XIV function 
(Extension of knee (2, 3, 4, 5); simultaneous flexion of hip 
and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissat's) band, acting with XVII (1) in postural 
support of body (6); acting with hamstrings in synchronizing 
hip and knee (1, 2).  Anterior thigh group: (1) Sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris) 
is evaluated as follows: severe, 40 percent; moderately 
severe, 30 percent; moderate, 10 percent; and slight, 0 
percent.  

The veteran is currently rated at 10 percent for a moderate 
disability.  The standards for evaluating muscle 
disabilities, 38 C.F.R. § 4.56 (pre-1997) in pertinent part 
provide:

(b) Moderate disability of muscles:

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by a single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.  History and complaint.  Service 
department record or other sufficient evidence of 
hospitalization in service for treatment of wound.  Record in 
the file of consistent complaint on record from first 
examination forward, of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by injured muscles.  Objective findings.  Entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  (In such 
tests the rule that with strong efforts, antagonistic muscles 
relax is to be applied to insure validity of tests.)  

(c) Moderately severe disability of muscles.  

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  
History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings.  Entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.  

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  History and 
complaint.  As under moderately severe (paragraph (c) of this 
section), in aggravated form.  Objective findings.  Extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to faradic current compared with 
the sound side may be present.  Visible or measured atrophy 
may or may not be present.  Adaptive contraction of opposing 
group of muscles, if present, indicates severity.  Adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
without true skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  

38 C.F.R. § 4.56 (post-1997) in pertinent part provides:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows (in 
pertinent part):

(2) Moderate disability of muscles.  

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii) Objective findings.  
Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles.  

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles.  

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (1999).

At the VA examination, dated September 1994, the veteran 
reported pain in his left thigh, which was aggravated by 
walking, and standing for protracted periods of time.  He 
also stated that he noticed intermittent numbness in the leg, 
which was also specifically aggravated by increased physical 
activity involving walking or standing.  The veteran 
indicated that it was very difficult for him to climb stairs 
and that he avoided them whenever he could.  That level of 
activity precipitated a rather dramatic increase in the 
discomfort that he experienced.  The veteran also stated that 
the episodic numbness was aggravated by excessive activity 
such as climbing stairs.  

A physical examination revealed that in the standing position 
there was an apparent depression in the anterior medial 
aspect of the thigh in its middle third.  On palpitation, 
there was a defect in the underlying musculature.  
Comparative circumference measurements of the thighs at this 
level revealed a one-centimeter disparity, the left being 
smaller than the right.  The veteran was able to extend the 
knee to approximately 175 degrees.  Extension of the knee 
confirmed presence of the defect in the musculature.  As 
noted, there was some decrease in strength on the left as 
compared to the right when both legs were forcibly extended 
against resistance.  

Further examination revealed some "patchy" areas of mild 
hypesthesia to pin prick.  They were distributed over the 
anterolateral and medial areas of the thigh, beginning in its 
upper third.  There was no significant attenuation of 
epicritic sensation below the knees.  

It was to be noted that the veteran stated that he had had 
nerve conduction studies done at the VA Hospital; reference 
to those records was suggested.  It was to be noted that 
there was a considerable increase in the discomfort with 
active or passive flexion of the knee beyond 90 degrees.  

The impression was residuals of blunt trauma to the 
musculature of the anterior surface of the left thigh, 
characterized by history and physical findings as described.  
There were two scars which measured approximately three-by-
three centimeters on the medial aspect of the left thigh just 
above the knee.  These scars resulted from injury, as a child 
and were unrelated to the present problem.  

In October 1994 the veteran was seen in neurology.  He 
reported a history of anterior thigh pain and burning with 
numbness following trauma to the left leg as a result of a 
fall down the stairs.  According to the veteran there was a 
torn muscle and his symptoms were worsening.  There was no 
history of back injury.  

A physical examination revealed some give way and well healed 
nonsymptomatic left IP, quadriceps, BF.  Left TA, G 5/5.  
Deep tendon reflexes were symmetrical.  Decrease pinprick at 
the L2 through L3 vertebra distribution to the left lower 
extremity was noted.  Vibration proprioception was intact.  
RAM was positive.  Finger to nose and heel to shin were 
intact, without gait disturbance.  The impression was 
neurologia secondary to trauma, L2 through L3 vertebra.  

At the VA examination, dated December 1996, the veteran 
related a history of general weakness and occasional pain in 
the left anterior thigh muscles.  The veteran did not report 
chills, fever, night sweats, and his weight was stable.  

A physical examination revealed that the veteran favored the 
left leg when he walked.  On inspection of the muscles of 
group 14 on the left, 3 inches above the knee was a 2 to 3 
centimeter indentation of muscles of group 14 on the left.  
The muscle development otherwise was completely normal.  The 
thighs were of equal circumference.  X-rays were not 
indicated.  The impression was residuals of injury to muscles 
group 14 left.  

The veteran was seen for evaluation in May 1997.  He had left 
lower extremity neuralgia secondary to a fall in 1989.  The 
veteran reported numbness, weakness and a burning sensation 
intermittently on the left anterior thigh prominently and 
also related weakness in his whole left leg secondary to this 
chronic pain.  He stated that he had swelling and 
discoloration of his left thigh initially for six months 
after the fall in 1989.  The veteran denied any fracture or 
back pain.  

The veteran indicated that this chronic pain, numbness 
burning pain worsened since then with resultant falls from 
them.  He reported falling 20 to 30 times, but he was able to 
catch himself to prevent major injuries.  The veteran 
admitted minor bruises from these multiple falls.  These 
falls were not associated with headache, nausea, vomiting or 
dizziness.  The veteran admitted difficulty in weight bearing 
with the left lower extremity in the morning secondary to the 
chronic pain.  He stated that his last fall was one week 
before this visit and that he fell more often inside of the 
house rather than outside of the house.  The veteran reported 
that he was not able to hold a job secondary to these falls.  
He indicated that he had been using a cane for the past four 
years with good results.  

A physical examination indicated that the veteran's sensory 
system was impaired in a nondermitonal pattern in the whole 
thigh in the anterior thigh, lateral calf and medial aspect 
of his left foot.  Left lower extremity muscle strength was 
slightly less than full with pain.  Reflexes were average 
bilaterally.  There was no ankle clonus.  Babinski's was 
decreased bilaterally.  His range of motion was within normal 
limits bilaterally.  

Palpation revealed a small lipoma in the lateral aspect of 
the distal 1/3 of the left thigh.  No trigger points were 
palpable.  There were well-healed scars in the left medial 
anterior of the distal 1/3 of the thigh.  No atrophy was 
noted in the thighs, 15 cm above mid patella and cerebellar 
sign was accurate bilaterally.  Romberg sign was negative.  
There was a mild external rotation in the veteran's left 
lower extremity and he had a mild antalgic gait.

The impressions were left lower extremity neuralgia, 
intermittent numbness and burning pain.  The clinical 
examination was significant for giveaway weakness in all 
major muscle groups of the left lower extremity and 
nondermatonal pattern of impaired sensation to light touch in 
the left medial lower extremity.  

An electromyography was done in July 1997.  The impressions 
were an abnormal study; evidence was suggestive of a left 
femoral nerve injury in the branch to the vastus medialis; 
and no evidence suggestive of a left spine plexus injury or a 
third to fourth vertebrae nerve root injury.  

In October 1997 the veteran was seen in the VA clinic.  He 
reported falling twice since his last visit.  He fell off of 
a step when his leg gave way.  The veteran fell the second 
time walking to the bathroom when his left leg gave way.  He 
stated that he continued to have near falls almost daily.  
The veteran ambulated with a cane.  The veteran reported that 
his falls and near falls were related to pain, numbness and 
weakness in the left thigh, which he felt, was getting 
progressively worse.  He was most concerned with a nonpainful 
lump in the lateral left thigh.  The veteran described his 
thigh pain as burning, drawing pain and numbness from his 
left hip to knee.  He indicated that the pain was worse with 
climbing stairs.  

Upon physical examination the veteran ambulated with a 
straight cane without difficulty or loss of balance.  
Measurements of muscle strength were slightly less than full.  
Deep tendon reflexes were average at the patella and Achilles 
bilaterally.  Manual muscle test results were slightly less 
than full.  Sensation was diminished to light touch over the 
left thigh and foot.  Vibratory senses were decreased over 
the left thigh and foot.  Position sense was intact 
bilaterally.  The veteran was able to tandem walk but felt 
unsteady.  He was able to stand on his left foot but felt 
unsteady and had more difficulty than standing on his right 
foot.  Mild unsteadiness standing toes to heels was noted.  
Babinski's was negative and there was no ankle clonus.  There 
was a firm lump in the veterans left lateral thigh that was 
nonmoveable and approximately 1-cm in size.  The assessment 
was falls related to weakness and pain in the left thigh.  

The veteran attended physical therapy between February 1998 
to August 1998.  

In May 1998 the veteran returned to the clinic for follow-up.  
He reported a history of falls since the last visit in 
October 1997.  The veteran attributed his decreased falls to 
being more careful and deliberate with walking and moving 
about.  He continued to complain of pain in his left thigh 
secondary to femoral nerve injury many years ago while in 
service.  He had associated pain in the right leg and knee 
probably overuses secondary to compensation for left leg 
pain.  A two-day transcutaneous electrical nerve stimulation 
trial was completed at his last visit with no improvement 
noted in his pain.  The veteran felt that the pain was 
limiting his activities and ambulation.  He had 
electromyography nerve conduction velocity in July 1997, 
which was positive for left femoral nerve injury in the 
branch of the vastus medialis.  No disease of the left side 
plexus injury or the left third to fourth nerve root injury.  

The veteran's left lower extremity muscle strength was a 
little less than full.  Deep tendon reflexes were 1+ for the 
patellar and 1+ for the Achilles.  Give away weakness was 
noted on left with manual muscle test.  The veteran ambulated 
with a cane on the right.  The assessments were continued 
near falls secondary to chronic pain in the left thigh 
secondary to old femoral nerve injury in the branch of the 
vastus medialis and associated pain in the right knee and 
right lower extremity probably overuse.  

At the RO hearing held in October 1998 the veteran testified 
that he did not have any feeling in his left leg from his 
knee to his hip, it was numb and the muscle was separated.  
He stated that the last nerve test showed nerve damage in the 
muscle.  The veteran reported a huge, large knot over where 
the muscle tissue was waded up.  He asserted that he lost 
control of it walking and that he was very bad about falling.  
The veteran indicated that there was a burning sensation in 
the nerve with pain and cramping.  

He testified that in the morning when he first awakens and 
walks on his left leg he has to message it in order to get 
around good.  The veteran stated that sometimes he lost 
complete control of getting up on his left leg; it was as if 
he had no feeling.  He asserted that when he lost control of 
his leg he pulled himself up on something.  The veteran also 
reported throbbing and aching.  He indicated that he had pain 
and aching all of the time and that soaking in hot water, 
medication and staying off of his left leg eased the pain.  

The veteran testified that he could walk for about 30 minutes 
before he became too tired.  He stated that he could go about 
15 to 45 minutes before experiencing pain and burning so bad 
that he would have to sit down and message the leg.  The 
veteran asserted that he does not receive any warning before 
his leg just gives way and allows him to fall.  He reported 
that the throbbing was similar to a toothache and that the 
burning sensation was like a fire.  The veteran indicated 
that the burning and throbbing fluctuated and the burning and 
throbbing increased with walking.  

He testified that he fell about four times in the last couple 
of months and that he had one very severe fall, in which he 
hit his head on concrete very hard because he fell backwards.  
The veteran stated that he used a cane to take the pressure 
off of his left leg and that his condition worsened over the 
years.  The veteran reported that he owns a drywall business 
and subcontracts the work.  He checks the jobs, bids on the 
contracts and manages the business.  The veteran indicated 
that no one would hire him because he had too sit down and 
rest too frequently.  

He testified that the most recent VA examination of his left 
thigh was inadequate.  The veteran stated that the examiner 
only looked at his folder and asks him if he was still having 
problems; to which he replied yes.  The veteran asserted that 
after looking at his folder the examiner told he could leave.  
He felt that it was just a little bit short for an adequate 
examination.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Comparing 
the pre-1997 criteria to the post-1997 criteria, the Board 
believes that neither one is more favorable to the veteran 
than the other.  The veteran's disability falls within the 10 
percent evaluation under both criteria.  Because the RO 
considered the veteran disability under both criteria 
(although on separate occasions), a Bernard issue is not 
raised by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The Board finds that 
the right thigh disability more closely approximates a 
moderate muscle disability and therefore a 10 percent 
evaluation is warranted.  Under the pre-1997 and post-1997 
criteria, there is competent evidence of impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  

Additionally, the Board has considered the veteran's 
testimony.  He has reported constant pain, intermittent 
throbbing and burning pain as well as falling and requiring 
the use of a cane.  He has also reported that he could walk 
for about 30 minutes before he became too tired.  The veteran 
is competent to report his symptomatology and competent to 
report that his condition has worsened.  

The veteran's testimony combined with the medical evidence of 
record describes a disability picture commensurate with a 
moderate group XIV muscle disability and warrants a 10 
percent evaluation.  A higher evaluation, however, is not 
warranted under either criterion.  Sloughing of soft parts, 
intermuscular binding and cicatrization are not of record.  
He does not have extensive ragged, depressed and adherent 
scars of the skin of the left thigh.  Examination did not 
show moderate or extensive loss of deep fascia, the 
indentation was shown to be 2 to 3 centimeters.  Soft or 
flabby muscles were not reported in the wound area.  There is 
no evidence that the muscles contract abnormally.  Severe 
impairment of strength or endurance is not of record in 
medical evidence.  The scar is not adherent to any bones.  
Adaptive contraction of an opposing muscle group has not 
taken place.  The preponderance of the evidence is against an 
evaluation in excess of 10 percent.  

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  However, these provisions are applicable to 
Diagnostic Codes that rate on limitation of motion.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Since the rating criteria 
for muscle disabilities does not reference limitation of 
motion, these provisions are inapplicable in this situation.  
However, in reaching our decision, the Board has considered 
the functional impairment contemplated by the muscle injury 
codes.  

The veteran has neuralgia and a left femoral nerve injury in 
the branch to the vastus medialis was identified.  However, 
there is no competent evidence that this nerve injury is 
attributable to the service-connected disease or injury.  In 
fact, when specifically addressed by an examiner, it was 
noted that the nerve impairment was associated with an injury 
in 1989.  Although we separately remand for a claim for 
service connection for a nerve impairment, there is no 
evidence that the veteran served in 1989.  There is other 
competent evidence to the effect that that the neuralgia is 
due to trauma at L2-L3.  The veteran is not service connected 
for a back (lumbar disorder).  In essence, in the guise of an 
increased evaluation, the veteran has attempted to raise the 
issue of service connection.  Therefore, this part of the 
claim for increase is not well grounded.  We hold that where 
entitlement to an increase is predicated on a causal 
relationship between two different disease entities, a 
claimant, even though service-connected for one of the 
disease entities, must provide medical evidence of such 
causal relationship.  See Grottveit, 5 Vet. App. at 93.  
Consequently, in the absence of such evidence, the 
appellant's claim for an increase is not well grounded.  
Jones v. Brown, 7 Vet. App. 134 (1994).

In regard to the service connected muscle injury, when the 
muscle was examined, the examiner determined that there was 
an indentation and muscle development was otherwise normal.  
That finding, as noted above, is indicative of no more than 
moderate injury.

The veteran testified that the VA examination of December 
1996 was inadequate.  However, VA outpatient treatment 
records from April 1997 to the present were obtained and 
considered by the RO and the Board in evaluating the current 
severity of the veteran's disability.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. 5107(b) (West 
1991); 38 C.F.R. 4.7 (1999).  An increased evaluation is not 
warranted.  

II.  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 18, 
1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1999).

Additionally, 38 C.F.R. § 4.86 was revised as follows:

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

38 C.F.R. § 4.86 (as amended 1999).

The veteran underwent a VA audiological evaluation in January 
1996.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
25
50
26.25
LEFT
15
40
45
55
38.75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  

The examiner indicated that acoustic immittance findings were 
suggestive of normal middle ear function of both ears.  This 
degree of hearing loss could cause significant communication 
problems, which could be helped with an In-The-Ear hearing 
aid for the left ear.  

The veteran underwent a VA audiological evaluation in 
December 1996.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
30
55
30
LEFT
10
40
50
55
38.75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.

The veteran underwent a VA audiological evaluation in March 
1998.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
40
60
33.75
LEFT
25
50
X
55
43.33

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The examiner felt that the veteran would benefit from the use 
of a hearing aid for his left ear.  The veteran had a large 
amount of cerumen, in his left ear, which could affect his 
hearing aid.  

At the RO hearing held in October 1998 the veteran 
testified that his hearing worsened significantly over the 
last 3 to 4 years.  He stated that if he did not wear his 
hearing aid he would have to ask people to repeat things.  
The veteran asserted that his business is primarily by 
telephone and that the hearing disability is a problem in 
his business.  He reported that he had trouble picking-up 
things when there was background noise.  The veteran 
indicated that hearing aids improved his hearing.  

In applying the recently amended provisions of 38 C.F.R. § 
4.86 to this case, the Board finds that none of the 
audiological evaluations of record meet the requirements set 
forth therein.  Although the audiological evaluations reveal 
the puretone threshold at 4000 Hertz to be 55 decibels or 
more the audiological evaluations do not reveal the puretone 
threshold at 1000, 2000 or 3000 Hertz to be 55 decibels or 
more.  The audiological evaluations do not reveal that a 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  Thus, the provisions of 
38 C.F.R. § 4.86 are not applicable in this instance.

The findings of the most recent VA audiological evaluations 
convey that the veteran exhibited Level I hearing loss in the 
right ear and Level I hearing loss in the left ear.  38 
C.F.R. § 4.85, Table VI (1999).  Such findings do not warrant 
the assignment of a compensable evaluation under the 
provisions of 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 
and Diagnostic Code 6100 (1999).  Although there are 
variances in each audiometric examination, none meet the 
requirements for a compensable evaluation.  The Court has 
clarified that the "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Although we have 
considered the veteran's testimony, the most probative 
evidence of the degree of impairment are the audiometric 
examination results.  Thus, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss and 
an increased evaluation is not warranted.  38 U.S.C.A. 
§ 5107, Lendenmann, 3 Vet. App. at 349. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. 5107(b) (West 
1991); 38 C.F.R. 4.7 (1999).  An increased evaluation is not 
warranted.  


ORDER

An increased evaluation for a muscle defect of muscle group 
XIV of the left thigh is denied.  An increased evaluation for 
bilateral hearing loss disability is denied.


REMAND

The hearing officer determined that the neurologic impairment 
of the left lower extremity was due to a post service cause.  
However, service connection for the neurologic disorder was 
not specifically denied or coded as a denial of service 
connection.  In addition, the veteran was not accorded 
separate notification of the decision and his due process 
rights, if it were the intent to the RO to deny service 
connection.  Regardless, in February 1999, the veteran 
reported that he strongly disagreed and implied that he was 
in service in 1989.  This appears to be a notice of 
disagreement with the failure to adjudicate.

In view of his disagreement with the implied denial of 
service connection for a nerve injury, the case is remanded 
for the following:

The RO shall prepare a rating decision 
and address the issue of service 
connection for a nerve injury involving 
the left lower extremity.  The veteran is 
to be notified by separate letter that 
includes notification of appellate 
rights.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

